Citation Nr: 0313834	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-11 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from June 1992 to May 1994.

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Buffalo, New York.  That decision denied entitlement to 
service connection for back and right knee disabilities.  The 
veteran's representative submitted a notice of disagreement 
with both decisions and in March 1999 the RO issued a 
statement of the case as to both issues.  In her substantive 
appeal received in May 1999, the veteran indicated that she 
only intended to appeal the decision as to the denial of 
service connection for a back disability, and the right knee 
claim has not been certified to the Board of Veterans' 
Appeals (Board).

In February 2003 the Board undertook further development of 
this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board's 
development yielded relevant evidence.  In light of the fact 
that this decision grants the veteran's claim on appeal, the 
Board's consideration of the new evidence in the first 
instance is not prejudicial to the veteran.


FINDINGS OF FACT

The veteran has current lumbosacral strain that began during 
active duty.


CONCLUSION OF LAW

A back disability, lumbosacral strain, was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.  

Service connection will be awarded for disability due to a 
disease or injury incurred during active duty.  38 U.S.C.A. 
§ 1110 (West 2002).  A grant of service connection requires 
medical evidence of a current disability, medical, or in some 
cases lay, evidence of in-service incurrence of a disease or 
injury, and medical evidence of a nexus between the claimed 
in-service disease or injury and the current disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case the veteran's service medical records show that 
she was seen on several occasions with complaints of low back 
pain.  She was assessed as having back strain in May 1993 and 
February 1994.  

On a VA examination requested by the Board in May 2003, the 
veteran reported that she had initially experienced back pain 
after lifting batteries while working in a motor pool during 
service.  An X-ray examination was interpreted as showing 
degenerative changes of the lumbosacral spine.  The diagnosis 
was chronic lumbosacral sprain.  The examiner concluded that 
this disability was at least as likely as not attributable to 
an injury during service.

The record as it now stands, contains medical evidence of a 
current disability, evidence of disability during service, 
and a medical opinion linking the current disability to 
service.  There is no medical opinion to the contrary.  
Therefore the Board finds that the evidence is in favor of 
the grant of service connection for a back disability, namely 
lumbosacral strain.


ORDER

Service connection for a back disability, namely lumbosacral 
strain, is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

